                                         UNITED STATES DISTRICT COURT
                                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                                ALBANY DIVISION
                                              AT ALBANY, GEORGIA

                                                 MINUTE SHEET
                                             OF COURT PROCEEDINGS
  Date: February 12, 2019                                            Type of Hearing: INITIAL APPEARANCE / ARRAIGNMENT /
                                                                     BOND

  Judge: THOMAS Q. LANGSTAFF                                         Court Reporter/Tape #:        FTR GOLD

  Courtroom Deputy: William C. Lawrence                              Interpreter:

                                               Case Number: 1:19-CR-2(WLS)

  UNITED STATES OF AMERICA                                           AUSA: LEAH MCEWEN
       vs.

  ERIC LEE BROWN                                                     Counsel: TIM SAVIELLO

Agents/Experts in attendance: SCOTT HOWELL, USPO

DISCLAIMER: CONTENTS OF THIS MINUTE SHEET ARE FOR ADMINISTRATIVE PURPOSES ONLY AND ARE NOT
MEANT AS A SUBSTITUTION FOR THE OFFICIAL COURT RECORD. ATTORNEYS SHOULD CONTACT THE COURT
REPORTER AND ORDER A TRANSCRIPT IF THERE ARE ANY QUESTIONS AS TO THE CONTENTS HEREIN.
      I. INITIAL APPEARANCE/ARRAIGNMENT                  Time in Court: 7 MINS 10:00-10:07

 ☐      Dft attorney not present.                                          ☒ Standard Pre-trial Order to be e-filed.

 ☒ Dft advised of charges, rights, and maximum possible penalties.         ☐ Notice of Court policy re: retained counsel to be
                                                                             e-filed.
 ☐ Dft refused to enter plea, NOT GUILTY plea entered by the Court.        ☐ Other:

 ☐ Initial Appearance Only.
 ☐ Arraignment Only.
 ☒ Both Initial Appearance and Arraignment.


II.     BOND/DETENTION                                                              Time in Court: 1 MIN 10:07-10:08
 Government Motion for Detention:              Conditions of Release:                        Detention Hearing:
☐ Granted      ☐ Denied                        Standards Conditions                          Continued to:
       ☐ Order to follow                                                                     Upon motion of ☐ Govt     ☐ Deft


☐ Bond set at                                  ☐ Bond Supervision                            ☐Temporary detention Ordered pending
                                               ☐ House Arrest                                   hearing
      Type: ☐ Own Recognizance
                                               ☐ Surrender Passport                          ☒ Detention Ordered pending trial
            ☐ Unsecured
                                               ☐ No Firearms
            ☐ Fully Secured
                                               ☐ Drug / Alcohol Testing
            ☐ Secured by
                                               ☐ Electronic Monitoring
                                               ☐ Travel Restricted to:




Other: Defendant consented to pretrial release & remanded to custody of USM. Order to follow.
